circumstances.       State v. Freese, 116 Nev. 1097, 1105, 13 P.3d 442, 448
                (2000); Bryant, 102 Nev. at 271, 721 P.2d at 367.
                             First, appellant claimed that his counsel failed to adequately
                explain the consequences of his guilty plea, particularly the fact that his
                offense could be considered to be a felony and not a gross misdemeanor. 2
                Appellant failed to demonstrate his plea was invalid. Appellant entered a
                guilty plea to felony coercion (sexually-motivated). Appellant was
                personally canvassed about his plea to a felony offense, and appellant
                affirmatively acknowledged that he was entering a plea to a felony offense.
                                 Second, appellant claimed that his plea was invalid because
                his counsel failed to explain the nature of an Alford plea. 3 Appellant
                failed to demonstrate that his plea was invalid. The requirements of an
                Alford plea were explained in the written plea agreement, which appellant
                acknowledged having discussed with counsel. The district court further
                explained an Alford plea to appellant when he questioned the factual
                allegations recited by the State during the plea canvass. Appellant



                      2 To the extent that appellant claimed that his responses at the plea
                canvass were not genuine because he was told by counsel to agree with the
                judge, appellant failed to demonstrate that his plea was invalid.
                Appellant had ample opportunity to inform the district court during the
                plea canvass that he did not wish to enter a plea to a felony offense or ask
                questions. Appellant affirmatively acknowledged that his plea was freely
                and voluntarily entered. Appellant's allegation of his own lack of candor
                with the district court was not sufficient to overcome the other evidence in
                the record that the plea was knowingly, freely and voluntarily entered.

                      3North     Carolina v. Alford, 400 U.S. 25 (1970).



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) I947A


                             ;                goiummegimammila12,2520'd,   Ai    ';g-RT:AAEWPW74-&-n I
                                affirmatively indicated that he was entering the plea because it was in his
                                best interests.
                                                         Third, appellant claimed that his counsel failed to adequately
                                communicate with him, particularly given appellant's illiteracy and
                                comprehension difficulties. Appellant failed to demonstrate that his plea
                               was invalid. Appellant's counsel informed the court about appellant's
                                difficulties and indicated that he had read the guilty plea agreement to
                                appellant and he had discussed everything in the written plea agreement
                               with appellant. Appellant affirmatively acknowledged that the plea
                                agreement was read to him and that he understood it. Appellant failed to
                               identify how further communication would have altered his decision to
                                enter a guilty plea. See Kirksey v. State, 112 Nev. 980, 987-88, 923 P.2d
                                1102, 1107 (1996); see also Hill v. Lockhart, 474 U.S. 52 (1985).
                                                         Fourth, appellant claimed that he was innocent of the offense.
                               Appellant entered an Alford plea in this case, maintaining his innocence
                               but acknowledging the strength of the State's case and the threat of
                               greater punishment if the matter proceeded to trial. Under these
                                circumstances, appellant's claim that he was innocent is "essentially
                                academic" and cannot be the basis for withdrawing the plea. 4 Hargrove v.
                               State, 100 Nev. 498, 503, 686 P.2d 222, 226 (1984).
                                                         Appellant also claimed that his counsel failed to review the
                               presentence investigation report with him, his waiver of the preliminary


                                           4Appellant
                                                 further failed to support this claim with specific facts
                                demonstrating that he was entitled to relief.



   SUPREME COURT
          OF
       NEVADA
                                                                                 3
  (0) I947A

‘'3!MiTelitIMIEERffl I IM" W.:•,.W.&k.11.11-,*74M.N7YW                                       ,KICYS                       .
                hearing was improper because the transcript indicates that appellant's
                response was inaudible, and he was not given warnings pursuant to
                Miranda v. Arizona, 384 U.S. 436 (1966). These claims do not challenge
                the validity of the guilty plea, and thus, are improperly raised in a motion
                to withdraw a guilty plea. Hart v. State, 116 Nev. 558, 564, 1 P.3d 969,
                973 (2000). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 5




                                                          /                        J.
                                                   Hardesty


                                                  pParraguirre
                                                                                   J.




                cc: Hon. Doug Smith, District Judge
                     Felix Nolen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      5We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A